UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF ALABAMA


 BYRON SMITH,                                                     52
                                          nn SEP 214      P
                                                    p, ACKETT. ftdcket No. 2:20-cv-271-WKW
                                                    OiSTRICT CO
                                              mtr‘ni
        - against -                                                         OF DISMISSAL OF
                                                                  CIVIL ACTION WITHOUT
 MCR PUBLISHING,INC.                                              PREJUDICE(FRCP
                                                                  41(a)(1)(A)(i))
                                Defendant.



       IT IS HEREBY NOTICED,that the above case should be dismissed without prejudice

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

/s/Richard Liebowitz
Richard Liebowitz
Liebowitz Law Firm,PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580
Tel:(516)233-1660
RL@LiebowitzLawFirm.com

 Dated: September 22, 2020

Attorneysfor PlaintiffByron
Smith
